Citation Nr: 1449747	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  10-46 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUE

Entitlement to an initial compensable rating for the service-connected lumbar spinal stenosis prior to June 5, 2013, and in excess of 10 percent beginning on that date.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the RO.  This matter was previously before the Board in March 2013 when the issue on appeal was remanded for additional development; namely to afford the Veteran a VA examination.  This was accomplished in June 2013.  Thus, there has been substantial compliance with the March 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

By telephone contact in December 2012, the Veteran informed VA that he wished to withdraw his previous request made in August 2012 to attend a videoconference hearing and instead requested that his appeal be as forwarded to the Board as expeditiously as possible.


FINDINGS OF FACT

1.  Prior to June 5, 2013, the service-connected lumbar spinal stenosis is shown to have been productive of a disability picture manifested by complaints of recurrent pain and functional loss with physical activity that more nearly approximated that of degenerative changes with painful motion.  

2.  For the entire appeal period, even with consideration of additional limitations due to pain and orthopedic factors, the Veteran is not shown to have experienced forward flexion of the thoracolumbar spine limited to 60 degrees or less or a combined range of motion of 120 degrees or less, neither muscle spasm or guarding severe enough to result in abnormal gait or abnormal spine contour, nor incapacitating episodes due to intervertebral disc syndrome is demonstrated. 

3. For the entire appeal period, there is no objective evidence of a separate and distinct neurological disability due to lumbar spinal stenosis.


CONCLUSIONS OF LAW

1.  Prior to June 5, 2013, the criteria for the assignment of an initial 10 percent rating for the service-connected lumbar spinal stenosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40. 4.45, 4.59, 4.71, 4.71a, including Diagnostic Codes 5235-5243 (2013).
 
2.  For the entire rating appeal period, the criteria for the assignment of a disability rating in excess of 10 percent for the service-connected lumbar spinal stenosis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a including Diagnostic Codes 5235-5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The United States Court of Appeals for Veterans Claims (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  

In the present appeal, as the issue of entitlement to higher initial ratings for lumbar spinal stenosis is a downstream issue from that of service connection (for which a November 2009 VCAA letter was duly sent), another VCAA notice is not required. VAOPGCPREC 8-2003.

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

Here, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue has been obtained.  VA treatment records are on file and the Veteran has been afforded VA examinations, the reports of which are deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Also, as noted, the Veteran was afforded the opportunity to attend a hearing which he initially requested (see November 2010 substantive appeal (VA Form 9)), but later withdrew (see December 2012 telephone contact).  

The Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Analysis

Law and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). Here the disability has not significantly changed and a uniform evaluation is warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or segmental instability; Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic Code 5242, Degenerative arthritis of the spine are rated under the following General Rating Formula for Diseases and Injuries of the Spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 
Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a. 

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under Diagnostic Code 5243, a 10 percent rating is warranted for when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; and a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months. Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

Under the formula the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation. 

The normal combined range of motion of the thoracolumbar spine is 240 degrees. Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately. 

The regulations applicable to rating musculoskeletal on the basis of limitation of motion require that VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Court clarified that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  

Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).



Discussion

Compensable Initial Rating Prior to June 5, 2013

The Veteran, through his representative, has asserted in written argument in August 2014 that his service-connected lumbar spinal stenosis symptoms have not changed since he initially filed his claim of service connection for a back disability in November 2009.  Thus, he feels that he is entitled to a compensable rating from the date of his November 2009 claim.  

In terms of his symptoms, the Veteran was noted to have back pain on a December 2009 VA outpatient treatment record.  He reported at a February 2010 VA examination that he had had intermittent back pain for many years.  He said that, if he walked more than 100 yards, he had to sit down for five minutes and wait for the pain to resolve before he could resume walking.  He added that, just walking from the parking lot for the examination, had produced a great deal of pain.  

The findings on examination included that of full range of motion with forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees and right and left lateral rotation to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  

Also, there was noted to have been no additional loss of range of motion due to pain, fatigue, weakness or lack of endurance of coordination.  Moreover, the Veteran denied using any medication for symptoms or having any related hospitalization.  

Despite the findings from the February 2010 VA examination, the Board finds the Veteran's statements concerning his persistent, intermittent back pain and functional limitation to be credible.  See Buchannan v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  

Thus, in light of these symptoms, and by extending the benefit of the doubt to him, an initial 10 percent rating pursuant to 38 C.F.R. §§ 4.40 and 4.59, DC 5299-5238 for his service-connected lumbar spine stenosis prior to June 5, 2013, is warranted.  

That is, the evidence supports a finding of additional limitation of function during flare-ups of pain and physical activity that more nearly resembles a limitation to a degree warranting a compensable, 10 percent, rating.


Rating in Excess of 10 percent

The Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 10 percent for this service-connected lumbar spine disability for the entire appeal period.  

As noted, in order for a rating in excess of 10 percent to be assigned under the rating criteria, the evidence must establish forward flexion of the thoracolumbar spine less than 60 degrees but greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

The Veteran in this case had full range of motion at the February 2010 VA examination with no muscle spasm or postural abnormalities.  His combined range of motion of the thoracolumbar spine was 240 degrees.  There was no additional loss of range of motion with repetitive motion due to pain, fatigue, weakness, lack of endurance or incoordination.  

The subsequent VA examination in June 2013 VA revealed that the Veteran had forward flexion to 90 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees and right and left lateral rotation to 30 degrees; all with no objective evidence of painful motion.  Additionally, the combined range of motion of the Veteran's lumbar spine in June 2013 was 210 degrees.  

While these findings show some limitation of motion of the thoracolumbar spine, they do not meet the criteria for a rating higher than 10 percent, even after considering additional limitation due to pain and orthopedic factors.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  

Functional loss was attributed solely to less movement than normal with no additional contributing factors such as weakened movement, excess fatigability, pain on movement, or incoordination.  

Moreover, the examiner noted that there was no additional limitation in range of motion of the thoracolumbar spine following repetitive use testing, localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine, or guarding or muscle spasm of the thoracolumbar spine.  

The Board has considered the Veteran's assertions that the severity of his symptoms warrant a higher than 10 degree rating; however, the Board finds the objective medical evidence, as discussed, together with his reported symptomatology to be more probative than these lay assertions in determining that his lumbar stenosis does not meet the criteria for a rating in excess of 10 percent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Also, given that the Veteran is noted to not have experienced any incapacitating episodes of the lumbar spinal stenosis, a rating in excess of 10 percent based on incapacitating episodes is not warranted under Diagnostic Code 5243 for incapacitating episodes.  

In addition, as the June 2013 examination report shows, the Veteran denied having any neurological symptoms, radiation of pain or leg numbness, tingling or pain.  He also denied bowel or bladder changes or incontinence.  

The examiner issued a September 2013 addendum report stating that the Veteran did not have any neurological deficits/conditions related to his service-connected lumbar spine condition.  Accordingly, a separate evaluation for neurologic manifestations is also not warranted.

For the foregoing reasons, the service-connected disability picture is shown to more closely resemble that of degenerative changes with painful motion.  As  such, an initial rating of 10 percent prior to June 5, 2013, is warranted.  The benefit of the doubt doctrine is thus for application and a 10 percent rating is granted for the initial period of the appeal.  

As the preponderance of the evidence is against a higher than 10 percent rating at any point during the duration of this appeal, the benefit of the doubt doctrine is not for application and the appeal to this extent is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


Extraschedular Consideration

In determining whether referral for an extraschedular rating is warranted, the first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  

If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Here, the Veteran's symptoms and functional limitations due to the lumbar spine disability are adequately contemplated by the rating schedule, and the assigned schedular evaluations, therefore, are adequate.  

The record shows that his service-connected lumbar spine disability is manifested by pain which worsens with physical activity. The rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  

The rating criteria for spine disabilities contemplate limitation of motion of the spine and symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The schedular rating criteria, the General Rating Formula for Diseases and Injuries of the Spine and the formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, specifically provide for disability ratings based on limitation of motion (flexion and combined ranges of motion, including ankylosis), including due to pain and other orthopedic factors which are incorporated into the schedular rating criteria (see 38 C.F.R. §§ 4.21 , 4.40, 4.45, 4.59; DeLuca), other objective findings such as muscle spasm, tenderness, altered gait, abnormal spinal contour, and loss of height of vertebral body.  

The schedular rating criteria also provide for separate ratings for objective neurological manifestations.  

Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not applicable in this case.



ORDER

An increased rating of 10 percent, but no higher for the service-connected lumbar spinal stenosis, for the initial period prior to June 5, 2013, is granted subject to the regulations controlling disbursement of VA monetary benefits.  

An increased rating in excess of 10 percent for the service-connected lumbar spinal stenosis is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


